Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of July 27, 2021 has been received and entered.  With the entry of the amendment, claims 10-16 are canceled, claims 1-8 are withdrawn, and claims 9 and 17-20 are pending for examination.

Election/Restrictions
Applicant’s election of Group II, claims 9-17, in the reply filed on January 22, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant’s election of Species A, where the elevated temperature is 100 to 500 degrees F less than the maximum use temperature of the substrate in the reply filed on May 15, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or without traverse in the reply filed on January 22, 2019.

Claim 13 which was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim, was canceled in the amendment of January 25, 2021.

Claim Rejections - 35 USC § 112
The rejection of claims 9 and 17-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendment of July 27, 2021 removing the indicated new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, now has “while the substrate is held at a temperature 400oF less than the temperature used to form the interlayer”.  This is confusing as worded because “temperature used to form the interlayer” could refer to the “substrate temperature” of 
The dependent claims do not cure the defects of claim 1 and are therefore also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2012/0099972) in view of  Yasuda et al (US 6071627), Japan 62-297451 (hereinafter ‘451) and Zajchowski et al (US 5879753), and as evidenced by Gurt Santanach (US 2015/0267544)
Claim 9, 20: Guo teaches a method of forming an air seal (figures 1, 3, [0021]), where since the seal coating is on a rotor shaft as shown in the figures 2-3 and vanes contacting as described in [0021], the seal is understood to be an inner air seal corresponding to the inner seal as described by applicant in the present disclosure.  Furthermore, even if only general use of a seal is described, it would be understood to acceptably apply to an inner seal as use with vanes is described ([0021]) corresponding prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
(A) As to the use of an interlayer coating, between the bond coat and the YSZ layer, Yasuda further describes heat resistant ceramic coating layers that can be used for gas turbine engine components (column 1, lines 1-20), where an example is given of an embodiment where a metallic substrate is provided with a metal bonding layer 12 and a ceramic coating layer 13 having a hardness less than 650 HV Vickers hardness, and further an interlayer 14 with a high hardness ceramic layer with hardness higher than 650 HV is formed between layers 12 and 13 (column 11, lines 35-55, figure 9), where the materials for layers 13 and 14 can be chosen from alumina or stabilized zirconia (column 11, line 65 through column 12, line 10), where examples are provided of using alumina 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to use an alumina interlayer and that the outer YSZ layer has a hardness between 600 and 650 HV as suggested by Yasuda and evidenced by Gurt Santanach to provide a desirable system with less thermal fatigue and delamination, since Guo indicates using a metal bond coat and top YSZ layer for the abrasive layer for turbine components, and Yasuda indicates when 
(B) Furthermore, as to the bond coat and substrate held at a temperature of 600-1600 degrees F (315-872 degrees C) during the interlayer application, ‘451 describes plasma spraying ceramic (thermal spraying with plasma gun) with a desire to improve denseness and bondability and improve adhesiveness (page 1, description translation), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in view of Yasuda, and as evidenced by Gurt Santanach to further apply the interlayer to the bond coat with heat treating the substrate/bond coat as claimed as suggested by ‘451 with an expectation of providing an effectively and efficiently applied and strongly bonded coating, since Yasuda would indicate applying the alumina interlayer as discussed above and ‘451 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(C) Furthermore, as to the substrate being held at a temperature of 400 degrees F (approx. 204.4 degrees C) less than the substrate temperature during the interlayer formation (noting the 35 USC 112 rejection above), as discussed above for part (B), it would have been obvious to optimize the substrate/bond coat temperature during the interlayer formation, giving a value that would be in the claimed range, which would include from the teaching of  ‘451 values between 371.1 and 550 degrees C or 700-1022 degrees F, which would be in the claimed interlayer substrate/bond coat temperature range. 
 Zajchowski indicates how after applying a bond coat to a turbine part (column 1, lines 25-35, column 7, lines 10-35), then a coating medium (top coating medium) of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify Guo in view of Yasuda and ‘451 and as evidenced by Gurt Santanach to heat the substrate to a temperature of 300-850 degrees F before applying the YSZ abrasive layer and holding at this temperature to provide a desirable coating application as suggested by Zajchowski, since Guo provides yttria stabilized zirconia abrasive coating by air plasma spraying, and Zajchowski suggests heating the substrate to be held to a range of 300-850 degrees F when applying a yttria stabilized zirconia coating, and notes that heating of the  of the substrate to a 
Claim 17: As to treating the abrasive layer to roughen the surface of the abrasive layers, Guo teaches this ([0031], claim 1).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Yasuda, ‘451, Zajchowski, and as evidenced by Gurt Santanach  as applied to claims 9 , 17 and 20 above, and further in view of Freling et al  (US 2008/0219835, hereinafter Freling ‘835).
Claim 18-19: As to the substrate being a rotor land/compressor rotor land, Guo describes providing the coating on a rotor shaft to provide clearance with vanes 26, which are indicated as being in compressor area 16 (figures 1, 2, [0019]-[0021]).  As to the substrate being a rotor land in this area, Freling ‘835 indicates how when providing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in view of Yasuda, ‘451, Zajchowski, and as evidenced by Gurt Santanach  to specifically apply the coating to rotor lands/compressive rotor lands as suggested by Freling ‘835 with an expectation of predictably acceptable results, since Guo indicates to provide the coating to act as an abrasive seal coating on a rotor shaft area in a compressor area of the turbine to oppose vanes, and Freling ‘835 indicates that similar such coatings are applied to a rotor land area/compressor rotor land area.

Claims 9, 17 and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2012/0099972) in view of Nissley et al (US 5705231). Hasz et al (US 5660885), Darolia et al (US 6255001, hereinafter Darolia ‘001), Japan 62-297451 (hereinafter ‘451), and Zajchowski et al (US 5879753).
Claim 9, 20: Guo teaches a method of forming an air seal (figures 1, 3, [0021]), where since the seal coating is on a rotor shaft as shown in the figures 2-3 and vanes contacting as described in [0021], the seal is understood to be an inner air seal corresponding to the inner seal as described by applicant in the present disclosure.  Furthermore, even if only general use of a seal is described, it would be understood to acceptably apply to an inner seal as use with vanes is described ([0021]) corresponding the present disclosure providing use of the seal with vanes. Guo describes that the seal is prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A) As to the use of an interlayer coating, between the bond coat and the YSZ layer, Nissley describes how under a  zirconia (including YSZ, yttria stabilized zirconia) coating applied by plasma spraying over a bond coat (where the coating is described as abradable in the abstract, but notes that the coating can also be used for other purposes, column 9, lines 20-30) (note column 3, line 65 through column 4, line 30) a thin layer of less than 5 mils of alumina can be provided on the bond coat by spraying under the first layer of zirconia (layer 18) (column 7, lines 20-35).  Therefore, it is indicated that when applying alumina between a bond coat and zirconia (YSZ), it is known to provide up to 5 mils of alumina. Hasz describes how alumina can be provided by air plasma spraying, for example, where thicknesses of 2-125 microns are discussed (which would overlap the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to further provide an interlayer of alumina on the bond coat by air plasma spraying before the YSZ abrasive coating is provided with an expectation of providing desirable adhesion of the ceramic layer as suggested by Nissley, Hasz and Darolia ‘001 since Guo indicates providing a YSZ coating over a bond coat, where Nissley teaches how an interlayer of alumina of up to 5 mils thick is known to be applied by spraying to a bond coat before applying a YSZ coating by plasma spraying, Hasz indicates a known method of applying by spraying of alumina would be by air plasma spraying in thicknesses overlapping that taught by Nissley, and Darolia ‘001 would indicated that by providing an alumina interlayer between a bond coat and a ceramic coating, there is an expectation of promoted adhesion of the ceramic coating to the bond coating.  As to the specific thickness, Nissley teaches a range of up to 5 mils thick, and the range of Hasz of 2-125 microns would give 0.08 to 4.9 mil, and by optimizing from the taught range that can be applied by Nissley and Hasz, thickness in the claimed range of claims 9 and 20 would be provided. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) as to the bond coat and substrate held at a temperature of 600-1600 degrees F (315-872 degrees C) during the interlayer application, ‘451 describes plasma spraying ceramic (thermal spraying with plasma gun) with a desire to improve denseness and bondability and improve adhesiveness (page 1, description translation), where ceramic powder such as alumina is provided with 1-10 volume % of the metal (so for alumina – aluminum), to give various benefits, such as promoting melting of the ceramic, densifying the ceramic film, improving bondability, where melting and oxidation of the residual metal phase progresses due to use process or heat treatment (pages 2-3, description translation).  A base underlayer coat such as NiCrAlY can be provided on the base material before the ceramic coating (pages 2, 4, description translation).  It is further described to preheat the substrate to 200-550 degrees C (overlapping the claimed range) and hold this temperature during the thermal spraying, which improves adhesion and helps oxidize residual metal (page 3, description translation) where heating can be in an oven (page 3, description translation, and heat maintained on surface opposite the base material (page 4, description translation), where it would therefore be understood that the underlayer coat would also acceptably have the heat maintained as a surface on the base material which can be heated by the oven and can be treated as part of the base material since applied and connected, and if surface opposite base material has heat maintained with gas as described at page 4, description translation, the applied underlayer coat if present would also be treated as such.  After the coating, the whole surface is allowed to cool (page 3, description translation).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(C) Furthermore, as to the substrate being held at a temperature of 400 degrees F (approx. 204.4 degrees C) less than the substrate temperature during the interlayer formation (noting the 35 USC 112 rejection above), as discussed above for part (B), it would have been obvious to optimize the substrate/bond coat temperature during the interlayer formation, giving a value that would be in the claimed range, which would 
Zajchowski indicates how after applying a bond coat to a turbine part (column 1, lines 25-35, column 7, lines 10-35), then a coating medium (top coating medium) of yttria stabilized zirconia is applied to form a layer (column 7,lines 30-40, column 8, lines 30-35 and 45-65), and that coating can be considered to be thermally insulative as indicated as being of lower thermal conductivity (so providing more thermal insulation) than a coating with 7-9 wt% yttria , where 11-14 wt%  yttria can be used (column 8, lines 55-68), and the coating can also be abrasive (column 5, lines 35-40, and note column 2, lines 25-45).  Zajchowski further indicates that the application of the zirconia based ceramic layer can be by a step of heating the substrate (blades) (which would also heat the bond coat already applied, noting the heating process described) to an elevated temperature of 300 to 850 degrees F, noting the temperature measured at the substrate), and where the temperature of application is maintained at a relatively constant level, indicating to hold the substrate/bond coat at this temperature for application (column 8, lines 10-50, and note column 10, lines 20-35, for example), and Zajchowski also indicates that the coating can be by air plasma spraying (column 6, lines 10-15), and the heating of the substrate to a predetermined temperature is a parameter (result effective variable) that influences the structure of the coating (column 6, lines 1-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify Guo in view of Nissley, Hasz, Darolia ‘001 and ‘451 to heat the substrate to a temperature of 300-850 degrees F before 
Claim 17: As to treating the abrasive layer to roughen the surface of the abrasive layers, Guo teaches this ([0031], claim 1).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nissley, Hasz, Darolia ‘001, ‘451 and Zajchowski as applied to claims 9, 17 and  above, and further in view of Freling et al  (US 2008/0219835, hereinafter Freling ‘835).
Claim 18-19: As to the substrate being a rotor land/compressor rotor land, Guo describes providing the coating on a rotor shaft to provide clearance with vanes 26, which are indicated as being in compressor area 16 (figures 1, 2, [0019]-[0021]).  As to the substrate being a rotor land in this area, Freling ‘835 indicates how when providing a compressor area with vanes that would have a shaft area 19, the seal area provided on the shaft 19 can be provided as a rotor seal “land” that is coated with an abrasive material , that can include yttria stabilized zirconia that can be applied by thermal spraying (figures 1-4, [0014]-[0016], [0019]-[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in view of Nissley, Hasz, Darolia ‘001, ‘451 and Zajchowski to specifically apply the coating to rotor lands/compressive rotor lands as suggested by Freling ‘835 with an expectation of predictably acceptable results, since Guo indicates to provide the coating to act as an abrasive seal coating on a rotor shaft area in a compressor area of the turbine to oppose vanes, and Freling ‘835 indicates that similar such coatings are applied to a rotor land area/compressor rotor land area.

US 2013/0216787, for example, at [0046] indicates how YSZ can  have a hardness under Mohs scale of at least 8.5. Strock et al (US 2012/0099992) notes 11-14 wt% YSZ coating with Mohs Scale Hardness of 7 (0040).  


Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered.
(A) Note the adjustment to the rejections and the 35 USC 112(b) rejection due to the new features claimed.
(B)  Applicant argues as to the 35 USC 103 rejections that the claimed  applying an abrasive layer on the interlayer by air plasma spraying abrasive layer material onto the interlayer while holding the substrate at a temperature 400 degrees F less than the temperature used to form  the interlayer is not suggested by the prior art, noting the Inventor Declaration of January 26, 2021 as indicating that the use of a interlayer in the seal produced by the claimed method has unexpectedly reduced spallation by preventing in-plane cracking, and holding the substrate/bond coat at a temperature of 600-1600 degrees F results in improved bonding between coating particles in the interlayer, and applying the abrasive layer with the substrate at a lower temperature manages the coating modulus and resultant stresses associated with the coefficient of thermal expansion differences and mechanical strains, resulting in an inner air seal with surprising robustness and durability, and dense, high modulus having a thickness as in the claimed interlayer do not typically result in reduced spallation due to their high elastic modulus,  and thus it was surprising that the use of the claimed interlayer resulted in reduced spallation.   It is further argued that none of the cited art disclose a method with the steps as presently claimed, and as such cannot achieve the claimed benefits, and it is not clear based on the teaching of the cited art how the specific method steps can be provided without impermissibly using the applicant’s disclosure as a guide, with the art not suggesting any reason for performing the method as in claim 9, 
The Examiner has reviewed these arguments, however, the rejections above are maintained.  The Examiner notes that the declaration of January 26, 2021 is by an inventor in the case (so with an interest in the case) and is entirely opinion evidence with no objective, factual support (note MPEP 716.01(c)(III)).  As to the further argument and position in the declaration that the interlayer would unexpectedly reduce spallation, when using Yasuda this would be specifically expected since the interlayer is to help prevent spallation and delamination noting the evidence/teaching supplied by Yasuda as discussed in the rejection above.  Furthermore, when using Nissley and Darolia ‘001, there is an expectation of improving adhesion, which would therefore lower the amount of spallation (unadhering) from the evidence/teaching supplied by these references as discussed in the rejection above.  Therefore, the use of an interlayer is understood to reduce spalling.   Furthermore, the declaration has not provided objective evidence of criticality for the specific method, and the opinion evidence is considered opposed by the prior art teachings as cited above, which shows that the use of an interlayer would be expected to reduce spalling.  If applicant is arguing that the specific substrate/bond coat temperatures during the interlayer applicant would further unexpectedly reduce spalling, due to improved bonding at temperatures between 600-1600 degrees F, the cited reference to ‘451 would suggested improved adherence (bonding) at overlapping temperatures, and thus gives evidence that opposes the opinion evidence in the declaration.  No showing of criticality with objective evidence is made. Note. Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence,   Here there is no showing as to why the specific range gives better results than the range of ‘451, for example. Furthermore as to any benefits from the abrasive layer being applied at a lower 200-1200 degrees F temperature from managing the coating modulus and resultant stresses (as described at paragraph 3 of the declaration), the reference to Zajchowski as cited in the rejection indicates the benefits of using temperatures within that range as a result effective variable that influences the structure of the coating.  As to benefits of the temperature being specifically 400 degrees F lower than the interlayer formation substrate/bond coat temperature, firstly, the declaration refers to 200-1200 degrees F overall temperature, a different range, and secondly, as to the temperature being generally lower than that of the substrate/bond coat temperature for interlayer formation, general reference to managing the coating modulus and resultant stresses is referred to, but there is no indication of why this would depend on the temperature being lower, rather than simply in the temperature range provided, and as well why a general managing gives better results. There is also no reference to that specific temperature (400 degrees F less than the interlayer formation substrate/bond coat temperature) giving special benefits over the specification described range of 400-1400 degrees F less than the interlayer formation substrate/bond coat temperature. Furthermore, no objective showing is made as to criticality for what is specifically claimed. Note. Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value), where here reference to managing modulus and stresses are not objective factual evidence.   As to the interlayer with a thickness as claimed not typically giving reduced 
As to the references not providing all the steps claimed, the Examiner disagrees. While no single reference provides all the steps, as discussed in the rejections above, from the combination of the references all the steps are suggested. Applicant has not discussed what specifically would be missing except as to generally noting the new temperature used when forming the abrasive layer. The combination of references suggests this, noting the temperature suggestions from ‘451 and Zajchowski, for example, as discussed in the rejections above. As to the use of applicant’s application as a guide and hindsight, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the Examiner has discussed in detail why each reference would be suggested to be combined, giving the steps as claimed, and also why all features would be taught, where applicant has not pointed to exactly what is missing other than the general statements as to the new temperature used when forming the abrasive layer, which the Examiner addressed above.  Therefore, the rejections above are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718